         Case 3:18-cr-00239-RNC Document 1 Filed 10/09/18 Page 1 of 5




                             LTNITED STATES DISTRICT         COURT           f=    â-
                                                                             Ia !'1 16'   Fn
                                                                                          ¡


                                DISTRICT OF CONNECTICUT

 LINITED STATES OF AMERICA

                V


 JOHN EDMONDS                                       18 U.S.C. $ 371
                                                    (Conspiracy)
                                                    18 U.S.C. $ 1348
                                                    (Commodities Fraud)

                                        INFORMATION

       The United States Attorney charges:

                                          COLINT ONE
                                          (Conspiracy)

       1.     At all relevant times, the defendant, JOHN EDMONDS, was employed as a
precious metals trader at a United States bank that was headquartered in New York (the "Bank").

       2.     From in or around2009 until in or around 2015, in the District of Connecticut and

elsewhere, EDMONDS knowingly and         willfully did combine, conspire, confederate, and     agree

with other employees of the Bank, who are known and unknown to the United States Attorney, to

commit certain offenses against the United States, namely:

              a.       Wire fraud, that is, knowingly and with the intent to defraud, to devise and

       intend to devise a scheme and artifice to defraud, and to obtain money and property by

       means of materially false and fraudulent pretenses, representations, and promises, and to

       transmit and cause to be transmitted, by means of wire communication in interstate and

       foreign commerce, writings, signs, signals, pictures, and sounds for the purpose of

       executing the scheme and artifice to defraud, in violation of Title 18, United States Code,

       Section 1343;
          Case 3:18-cr-00239-RNC Document 1 Filed 10/09/18 Page 2 of 5




               b.      Commodities fraud, that is, knowingly and with the intent to defraud, to

        execute and attempt to execute a scheme and artifice to defraud a person in con-nection   with

        a commodity for future delivery, namely precious metals futures contracts, in violation     of

        Title 18, United States Code, Section 13a8(1);

               c.      Commodities price manipulation, that is, knowingly and intentionally to

       manipulate and attempt to manipulate the price of a commodity for future delivery, namely

       precious metals futures contracts, on or subject to the rules of registered entities, namely

       the New York Mercantile Exchange, Inc. ("NYMEX") and Commodity Exchange, Inc.

       ("COMEX"), in violation of Title 7, United States Code, Section 13(a)(2); and

               d.      Spoofing, that is, knowingly to engage in trading, practice, and conduct, on

       and subject to the rules of registered entities, namely the NYMEX and COMEX, that was

       "spooflng," that is, bidding and offering with the intent to cancel the bid and offer before

       execution, in violation of Title 7, United States Code, Sections 6c(a)(5)(C) and 13(a)(2).

                                    Purpose of the Conspirac)¡

       3.      The purpose of the conspiracy was for EDMONDS and his co-conspirators to

deceive other market participants by injecting materially false and misleading information into the

precious metals futures contracts markets about the existence óf supply and demand for those

futures contracts, and thus to induce other market participants to buy and sell futures contracts at

prices, quantities, and times that they otherwise likely would not have traded, all in order to make

money and avoid losses for EDMONDS, his co-conspirators, and for the Bank.

                              Marurer and Means of the Conspirac)¡

       4.      The manner and means by which EDMONDS and his co-conspirators sought to

accomplish and did accomplish the purpose of the conspiracy included the following:



                                                 2
  Case 3:18-cr-00239-RNC Document 1 Filed 10/09/18 Page 3 of 5




       a.      EDMONDS and his co-conspirators, in order to make money and avoid

losses for themselves and for the Bank, routinely placed electronic orders to buy and sell

precious metals futures contracts with the intent to cancel those orders before execution

(the "Spoof Orders"). EDMONDS learned this deceptive trading strategy from more senior

traders at the Bank, and he personally deployed this strategy hundreds of times with the

knowledge and consent of his immediate supervisors.

       b.      EDMONDS and his co-conspirators placed the Spoof Orders electronically

from computers at the Bank's office in New York onto the NYMEX and COMEX, which

were commodities exchanges operated by the CME Group Inc. ("CME Group"),                   a


commodities markeþlace located      in Illinois. The information   conveyed   in the Spoof
Orders was then transmitted      via   interstate wire communications     to other market
participants located in, among other places, Corurecticut.

       c.      In placing the Spoof Orders, EDMONDS and his co-conspirators intended

to deceive other market participants by injecting materially false and misleading
information into the markets for precious metals futures contracts about the existence of

supply or demand for those futures contracts. The Spoof Orders thus were intended to

induce other market participants to trade against the conspirators' genuine orders (that is,

orders that EDMONDS and his co-conspirators did want to execute) on the opposite side

of the market from the Spoof Orders at prices, quantities, and times at which the other

market participants otherwise would not have traded.

       d.      The Spoof Orders thus were designed to, and did, artihcially move the price

of precious metals futures contracts in a direction that was favorable to EDMONDS and




                                         a
                                         J
          Case 3:18-cr-00239-RNC Document 1 Filed 10/09/18 Page 4 of 5




        his co-conspirators at the Bank, to the detriment of other market participants, including

        other market participants in Connecticut.

                                               Overt Acts

        5.      In furtherance of the conspiracy and to effect its unlawful objects, EDMONDS

committed and caused to be committed, in the District of Connecticut and elsewhere, the following

overt act, among others:

                a.      On or about October 12,2012, at approximately 1:08:48.831 p.m. (Central

        Daylight Time), EDMONDS placed a Spoof Order to sell 402 sllver futures contracts at

        the price of $33.610.

        All in violation of Title   18, United States Code, Section    37i.

                                             COLINT TV/O
                                          (Commodities Fraud)

        6.      Paragraphs 1-5 of this Information are realleged and incorporated as though set

forth fully herein.

        7.      From in or around2009 until in or around 2015, EDMONDS knowingly and with

the intent to defraud executed and attempted to execute a scheme and artifice to defraud a person

in connection with a commodity for future delivery, namely precious metals futures contracts,        as


described in Paragraphs 1 -5.

        8.      On or about October     I2,20I2,   at approximately 1:08:48.831 p.m. (Central Daylight

Time), in the District of Connecticut and elsewhere, EDMONDS knowingly executed the scheme

and artif,rce by transmitting and causing to be transmitted to a CME Group seryer an offer to sell

approximately 402 silver futures contracts ("EDMONDS's Spoof Order"), with the intent, at the

time the offer was entered, to cancel the offer before       it   could be executed, which fraudulently




                                                     4
          Case 3:18-cr-00239-RNC Document 1 Filed 10/09/18 Page 5 of 5




represented the state of the market, so that EDMONDS could purchase approximately 6 silver

futures contracts at a below-market price.

       9.      EDMONDS's Spoof Order caused other market participants to react and trade at

prices, quantities, and times at which they otherwise would not have traded, but for EDMONDS's

Spoof Order, including a precious metals trader in Connecticut who sold a single silver futures

contract at 1:08:48.837 p.m. at the price of $33.585.

       All in violation of Title   18, United States Code, Section 1348(1).




          J*
 SANDRA MOSER
 ACTING CHIEF, FRAUD SECTION                                  STATES   A
 CRIMINAL DTVISION                                             OF CONNECTICUT
 U.S. DEPARTMENT OF ruSTICE




 MATTHEW F. SULLIVAN                                       M.
 TRIAL ATTORNEY                                        ASSISTANT U.S. ATTORNEY




                                                   5
